DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 31, 2018.
This office action is in response to a request for continued examination filed on November 18, 2022. In the current amendment, claims 1-4, 7, and 10 are amended. No claims are cancelled. Claims 1-10 are pending. 
In response to the amendments and/or remarks filed on October 12, 2022, the claim objections applied to claim 7, made in the previous office action, have been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Predictive modeling techniques for nanosecond-laser damage growth in fused silica optics”) in view of Ravikumar et al. (“Machine learning approach for automated visual inspection of machine components”).

Regarding Claim 1, 
Liao teaches: 
…an optical component used in a device associated with laser processing and acquire data related to the use of the optical component as input data, the data related to the use of the optical component including at least one of a laser output, a laser output command, a work cutting speed, a work material, and a work thickness; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (related to laser output and is related to the use of the optical component) of the laser beam on the surface of the optical component)

acquire an evaluation value related to judgment of the quality of the optical component as a label; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth. Classification is the method of determining which categories/classes a new observation belongs to based on a set of training data containing observations with known categories/classes” teaches that the machine learning model uses classification to classify (give labels to) the training data based on damage to the optics)

perform supervised learning using both the input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. (Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth.” teaches performing supervised learning using a subset of the data (input data) and the classification (label) to build a model to predict damage of an optical component (judge quality) within a high-energy laser system)


Liao does not appear to explicitly teach: 
A machine learning device comprising: 
a non-transitory memory storing a program; and
a hardware processor configured to execute a program and control the machine learning device to: 
acquire image data obtained by imaging an [component]

However, Ravikumar teaches: 
A machine learning device comprising: 
a non-transitory memory storing a program; and
a hardware processor configured to execute a program and control the machine learning device to:
acquire image data obtained by imaging an [component] (Page 3261: “In this paper, an attempt is made to use C4.5 algorithm (classifier) and Naïve Bayes in combination with the histogram features extracted from images.” teaches using a C4.5 classifier and a Naïve Bayes model (machine learning); Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera, the digital camera takes pictures of the samples (acquire image data) and features are extracted from these images and input into the Naïve Bayes model as input data, the machine vision system is based on a generic computer that contains a processor and memory)

Liao and Ravikumar are analogous art because they are both directed to using machine learning algorithms to analyze the state of components within a system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ravikumar’s system of machine vision to image and detect faults with Liao’s optical components of a high-energy laser system with a motivation to accurately classify damage within an automated visual inspection system (Ravikumar, Page 3260).

Regarding Claim 2, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the data related to the use of the optical component includes information indicating characteristics of a laser beam incident on the optical component in the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (characteristics) of the laser beam on the surface of the optical component (laser beam incident on the optical component))

Regarding Claim 3, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the data related to the use of the optical component includes information indicating characteristics of a radiation target radiated with a laser beam by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the exit surface of a 1cm thick silica substrate (characteristics of the radiation target radiated with a laser) was used as the target for the laser)

Regarding Claim 4, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the data related to the use of the optical component includes information indicating characteristics required for laser processing performed by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the Gaussian temporal profile and size of the spatial Guassian spot (information related to the laser processing))

Regarding Claim 7, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the evaluation value is determined based on a result of using the optical component. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 4: “Specifically, 58 pre-initiated damage sites on a 2-inch silica substrate were subjected to a series of nearly identical 29 laser shots at the nominal fluence of ∼7 J/cm2 and standard deviation of 0.9 J/cm2 from all the sites. A tabulated data set was compiled for this sample where each entry contains at a minimum the site ID, shot number, current site size, preshot site size, single-shot growth rate (according to Eq. (1)), local mean fluence, and a number of other attributes (derived or measured parameters) which will be discussed shortly corresponding to one observation of a site on a specific laser shot.” teaches that the machine learning model makes predictions of damage after using the laser system on the optical components)

Regarding Claim 8, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the learning model constructed is a learning model that outputs a value… indicating whether the optical component satisfies predetermined criteria when… image data of the optical component and the data related to the use of the optical component are used as the input data. (Page 8: “The result of the 29th shot supervised machine learning prediction is plotted in Fig. 5(a) along with the measured final size and the Monte-Carlo simulation results. The latter results shown in Fig. 5(a) are different from those presented in Fig. 3 in that the MC simulation starts with initial sizes after shot 20 and runs for 9 shots. The results show that both supervised machine learning and Monte-Carlo simulation were able to accurately reproduce the measured sizes after the last 9 laser shots.” and Page 10: “The classifier algorithm uses the training data to derive a statistical model for predicting the next size based on the attributes. We used a supervised modeling algorithm that is based on model trees [16]. The model deals with continuous class problems and it is a good fit for time series data. It provides a structured representation (conventional decision tree structure) of the data and piecewise linear fit (function) of the class at the leaves instead of discrete class labels” teaches that machine learning classifier accurately outputs predictions related to the size of damage caused by the laser (predetermined criteria))

Ravikumar further teaches: 
a learning model that outputs a value of a probability… (Page 3265: “Let us now derive the Naïve Bayes algorithm, assuming in general that Y is any discrete-valued variable, and the attributes X1,...,Xn are any discrete- or real-valued attributes. Our goal is to train a classifier that will output the probability distribution over possible values of Y, for each new instance X that one ask it to classify.” teaches using a Naïve Bayes model that outputs a probability distribution (value of a probability))

The combination of claim 1 has already incorporated the machine vision system, therefore already incorporating the details of the learning model required by claim 8. 

Regarding Claim 10, 
Claim 10 recites A machine learning method… that contains limitations that are similar to the limitations of claim 1, thus is rejected with the same rationale applied against claim 1. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Khan et al. (“Towards a Cloud-based Machine Learning for Health Monitoring and Fault Diagnosis”).

Regarding Claim 5, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Ravikumar further teaches: 
wherein the image data is acquired…(Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera that takes images (acquire image data))

The combination of claim 1 has already incorporated the machine vision system, therefore already incorporating the details of acquiring image data required by claim 5. 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
[acquiring data] during maintenance performed…

However, Khan teaches: 
[acquiring data] during maintenance performed… (Page 5: “Figure 1 is an illustration of a typical the data flow and communication routes that are relevant within a maintenance environment. The illustration includes the data collection system, that receives data from various sources.” teaches collecting data in a cloud-based system; Page 3: “Intelligence is a vast discipline with multiple algorithms, each optimized for particular application domains. Collection and analysis of health monitoring data and fault diagnosis can also take into account several well researched intelligence methods; ranging from classical statistical methods – such as linear and logistic regression – to neural network and tree-based techniques… These techniques can be recognizing patterns, help cluster and classify data to extract features to perform regression (or reinforcement learning) for anomaly detection problems.” teaches that machine learning models use the collected data for anomaly detection; Page 1: “Automatically detecting faults during maintenance can help extend asset life, reduce costs, improving availability and reliability” teaches using the machine learning models to automatically detect faults during a maintenance)

Liao, Ravikumar, and Khan are analogous art because they are directed to using machine learning models to detect faults within systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Khan’s method of acquiring data and executing models while the system of Liao/Ravikumar is under maintenance with a motivation to extend asset life, reduce costs, improve availability and reliability (Khan, Page 1).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Fails et al. (“Interactive Machine Learning”).

Regarding Claim 6, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
wherein the evaluation value is determined based on judgment of a user who visually observes the optical component

However, Fails teaches: 
wherein the evaluation value is determined based on judgment of a user who visually observes the… component. (Page 39: “We propose an interactive machine-learning (IML) model that allows users to train, classify/view and correct the classifications”; Page 40: “Figure 3 shows the Crayons design process. Images are input into the Crayons system, which can then export the generated classifier. It is assumed the user has already taken digital pictures and saved them as files to import into the system, or that a camera is set up on the machine running Crayons, so it can capture images from it… Crayons receives images upon which the user does some manual classification, a classifier is created, then feedback is displayed. The user can then refine the classifier by adding more manual classification or, if the classifier is satisfactory, the user can export the classifier.” teaches that a user evaluates/judges the machine learning classifier using a human to both classify data for the classifier and evaluate the classifier (judge the label given by the classifier))

Liao, Ravikumar, and Fails are analogous art because they are directed to machine learning systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the machine learning models of Liao/Ravikumar with Fails’ interactive machine-learning model using human evaluation with a motivation to quickly create an effective classifier (Fails, Page 40).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Peteiro-Barral et al. (“A survey of methods for distributed machine learning”).

Regarding Claim 9, 
The combination of Liao and Ravikumar teaches: 
machine learning devic[e] according to claim 1, 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
A machine learning system including a plurality of machine learning devices… wherein the plurality of machine learning devices share the learning model, and the plurality of machine learning devices performs learning on the shared learning model.

However, Peteiro-Barral teaches: 
A machine learning system including a plurality of machine learning devices… wherein the plurality of machine learning devices share the learning model, and the plurality of machine learning devices performs learning on the shared learning model. (Page 2: “Following the last approach, one of the most promising research lines for large-scale learning is distributed computing since allocating the learning process among several workstations is a natural way of scaling up learning algorithms. In this study, we will explore this approach by presenting some of the most popular distributed learning algorithms.”; Page 3: “In distributed learning, as well as in ensemble learning, there are several learnt models and therefore several potential answers for a given problem. As the goal is to obtain an unique answer they have to be combined somehow. There are, in general, two types of information that can be combined [24]. On the one hand, the classifiers by themselves and, on the other hand, the predictions of the classifiers.”; Page 4: “The great majority of learning algorithms published in the literature focus their development on combining the predictions of a set of classifiers, since any classifier can be employed in this case, avoiding potential problems with concept descriptions and knowledge representation.” teaches using distributed machine learning to allocate models over a plurality of workstations (machine learning devices), where each workstation can perform machine learning on their allocation of a model)

Liao, Ravikumar, and Peteiro-Barral are analogous art because they are directed to machine learning systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Peteiro-Barral’s system of distributed learning to divide the models of Liao/Ravikumar among a plurality of devices with a motivation to “…increases the possibility of achieving higher accuracy especially on a large-size domain” (Peteiro-Barral, Page 3).

Response to Arguments
Regarding Claim objections: 
Applicant’s argument: 
“In the Office Action, the Examiner objects to claim 7 because the claim recites "wherein the evaluation value is determined on based on a result ... ," which the Examiner alleges should be rewritten as "wherein the evaluation values is determined [[on]] based on a result ...." 
The Applicant has amended claim 7 to address the objection, as suggested by the Examiner. Based on the amendments made to the claims, withdrawal of the objection is respectfully requested.”

Response: 
	Applicant’s arguments have been fully considered and are persuasive. The objection to claim 7, made in the previous office action, has been withdrawn due to amendments. 


Regarding Claim Rejections under 35 U.S.C. 103:
Applicant’s argument: 
“The Applicant asserts that Liao fails to disclose or suggest at least the following features of claims 1, which are similarly recited in independent claim 10: 
"...acquire image data obtained by imaging an optical component used in a device 
associated with laser processing and acquire data related to the use of the optical component as input data, the data related to the use of the optical component including at least one of a laser output, a laser output command, a work cutting speed, a work material, and a work thickness "; and 
"perform supervised learning using both the input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. " 
Additionally, the Applicant asserts that Ravikumar fails to overcome the deficiencies noted above in Liao.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. 
Liao teaches the following: 
…an optical component used in a device associated with laser processing and acquire data related to the use of the optical component as input data, the data related to the use of the optical component including at least one of a laser output, a laser output command, a work cutting speed, a work material, and a work thickness; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (related to laser output and is related to the use of the optical component) of the laser beam on the surface of the optical component)

perform supervised learning using both the input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. (Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth.” teaches performing supervised learning using a subset of the data (input data) and the classification (label) to build a model to predict damage of an optical component (judge quality) within a high-energy laser system)

Additionally, Ravikumar teaches: 
acquire image data obtained by imaging an [component] (Page 3261: “In this paper, an attempt is made to use C4.5 algorithm (classifier) and Naïve Bayes in combination with the histogram features extracted from images.” teaches using a C4.5 classifier and a Naïve Bayes model (machine learning); Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera, the digital camera takes pictures of the samples (acquire image data) and features are extracted from these images and input into the Naïve Bayes model as input data, the machine vision system is based on a generic computer that contains a processor and memory)

	The cited portions of Ravikumar teaches that images of components are acquired by using a camera and that features are extracted from the images and used with C4.5 classifier and a Naïve Bayes Model. The cited portions of Liao teaches an optical component in a high energy laser system and collecting data related to the laser to perform supervised learning and predict degradation/damage to the optics. The machine vision system of Ravikumar is combined with the laser device of Liao, to obtain a machine vision system that acquires image data of the optical components of Liao’s laser processing device in order to detect faults and additionally predict damage of the optical components of Liao’s laser device using supervised machine learning. Therefore, the combination of Liao/Ravikumar acquires image data of optical components of a high energy laser device and therefore teaches the limitations of independent claim 1. Please see pages 3-6 of this office action for a detailed analysis of claim 1. 

Applicant’s argument: 
“Similar to Liao, the Applicant asserts that nothing in Ravikumar discloses or suggests at least the following features of claims 1, which are similarly recited in independent claim 10: 
"...acquire image data obtained by imaging an optical component used in a device 
associated with laser processing and acquire data related to the use of the optical component as input data, the data related to the use of the optical component including at least one of a laser output, a laser output command, a work cutting speed, a work material, and a work thickness "; and 
"perform supervised learning using both the input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. " (Emphasis added). 
For at least the reasons noted above, the Applicant asserts that no combination of Liao and Ravikumar would result in, or otherwise render obvious, the features of claims 1 and 10.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. Please see reply to argument above, as this argument presented is essentially the same as the previous argument, only with the references swapped.  
As the response above mentions, the combination of Liao and Ravikumar teaches these limitations. Please see the response above, as well as pages 3-6 of this office action. 

Applicant’s argument: 
“In the Office Action, the Examiner appears to rely specifically on Liao for disclosing or suggesting the features of claims 2-4. However, on page 10 of the Office Action, the Examiner indicates that Liao does on teach acquiring data related to the use of the optical component.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. Liao has been relied upon to teach acquiring data related to the use of the optical component. 
Please see the following: 
Liao teaches:
…an optical component used in a device associated with laser processing and acquire data related to the use of the optical component as input data, the data related to the use of the optical component including at least one of a laser output, a laser output command, a work cutting speed, a work material, and a work thickness; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (related to laser output and is related to the use of the optical component) of the laser beam on the surface of the optical component)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Liao et al. (“Optics damage modeling and analysis at the National Ignition Facility”) teaches using machine learning algorithms to model damage to optical components in laser systems. 
Michaeli et al. (“Prediction of the lens lifetime by monitoring lens degradation on laser-based microlithography tools”) teaches using machine learning algorithms to predict degradation of an optical lens in laser systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125    
 
 /KAMRAN AFSHAR/ Supervisory Patent Examiner, Art Unit 2125